                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION


FAIR HOUSING CENTER OF                  )
CENTRAL INDIANA, INC. et al,            )
                                        )
                  Plaintiffs            )
                                        )      Cause No. 1:17-cv-1782 RLM-TAB
            v.                          )
                                        )
RAINBOW REALTY GROUP, INC. et           )
al,                                     )
                                        )
                  Defendants            )

                               OPINION AND ORDER

      Plaintiffs Fair Housing Center of Central Indiana, Inc., Mary Kamano,

Norma Tejeda, Cordell Spencer, Maria Gaspar, and Franklin Paz filed suit on

behalf of themselves and other similarly situated individuals against defendants

Rainbow Realty Group, Inc., founder and director James R. Hotka, and

Rainbow’s development organization, holding corporation, and associated trusts

(collectively referred to as Rainbow in this opinion). The plaintiffs challenge

Rainbow’s “rent to buy program,” alleging that the conditions of the homes

Rainbow rents and the terms of its agreements with its customers violate Indiana

and federal law. The five individual plaintiffs moved for class certification and

the parties filed their responses and replies. The plaintiffs also filed a motion to

supplement their motion for certification, and Rainbow objected to the

supplement. For the reasons that follow, the court GRANTS IN PART the motion

for class certification and DENIES the motion to supplement as moot.
                                 I. BACKGROUND

      Rainbow Realty Group, Inc. leases and sells property in 13 counties in the

Indianapolis area. Through Rainbow’s “rent to buy” program, a customer can

make monthly principal and interest payments on a home for 30 years, at which

time he becomes the owner. The program’s contract says that the buyer agrees

to make 24 monthly principal and interest payments to Rainbow. Once those 24

payments have been made, Rainbow and the buyer execute a conditional 30-

year land sale contract, and the buyer’s first 24 payments are credited toward

the 30-year agreement. [Doc. No. 140-1, p. 3]. The plaintiffs allege that the

program is predatory and discriminatory in violation of state and federal law and

seek certification of one class and three subclasses.



                      II. MOTION FOR CLASS CERTIFICATION

      To maintain a class action, the plaintiffs and the class they want to

represent must meet the requirements under Fed. R. Civ. P. 23. First, the

proposed class action must satisfy all four elements of Rule 23(a): numerosity,

commonality, typicality, and adequacy of representation. Second, the action

must be maintainable under at least one of the three provisions under Rule 23(b).

Third, “a class must be sufficiently definite that its members are ascertainable.”

Jamie S. v. Milwaukee Pub. Sch., 668 F.3d 481, 493 (7th Cir. 2012) (internal

citations omitted). The court must conduct a rigorous inquiry into the propriety

of proceeding as a class before certifying. Livingston v. Associates Finance, Inc.,

339 F.3d 553, 558 (7th Cir. 2003). The plaintiffs have the burden of showing

                                        2
that their proposed class satisfies the requirements under Fed. R. Civ. P. 23 by

a preponderance of the evidence. Messner v. Northshore Univ. HealthSystem,

669 F.3d 802, 811 (7th Cir. 2012).



                                   Numerosity

      The parties agree that the plaintiffs have satisfied the numerosity

requirement. The plaintiffs estimate that there might be more than 2,000 class

members. [Doc. No. 139-62]. Joinder of that many parties would be

impracticable, so the numerosity requirement is satisfied. Arnold Chapman &

Paldo Sign & Display Co. v. Wagener Equities Inc., 747 F.3d 489, 492 (7th Cir.

2014).



                   Typicality and Adequacy of Representation

      The parties agree that the individual plaintiffs’ claims are typical of the

class, with the exception of Maria Gaspar. The defendants alleged at oral

argument that Ms. Gaspar’s claims aren’t typical because her husband originally

executed a contract with Rainbow, and the contract was re-executed in Ms.

Gaspar’s name in 2016. The court notes that Ms. Gaspar personally signed a

rent to buy program agreement with Rainbow in the relevant timeframe and is

satisfied that she could adequately represent the class.

      The plaintiffs say that they, along with the proposed class counsel, can

“fairly and adequately protect the interests of the class” as Federal Rule of Civil

Procedure 23(a)(4) requires. The five named plaintiffs are customers who signed

                                        3
rent to buy contracts with Rainbow between 2012 and 2017. [Doc. Nos. 140-1,

140-2, 140-3, 140-4, and 140-5]. Nothing in the plaintiffs’ conduct suggests they

won’t continue to pursue the litigation vigorously on the class’s behalf, nor does

the record suggest class counsel isn’t qualified, experienced, and able to conduct

the litigation.



                                   Commonality

      Parties can only sue as a class if “there are questions of law or fact common

to the class.” Fed. R. Civ. P. 23(a)(2). A question that must be answered

individually for each class member depending on his circumstances isn’t a

common question. Jamie S. v. Milwaukee Pub. Sch., 668 F.3d 481, 498 (7th Cir.

2012). Nor is “the mere occurrence of all plaintiffs suffering as a result of a

violation of the same provision of law” sufficient grounds for class certification.

Chicago Teachers Union, Local No. 1 v. Bd. of Educ. of City of Chicago, 797 F.3d

426, 434 (7th Cir. 2015) (citing Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,

351 (2011)). A class’s claim must depend on a common contention that can be

resolved as to all class members at once, “which means that determination of its

truth or falsity will resolve an issue that is central to the validity of each one of

the claims in one stroke.” Wal-Mart Stores, 564 U.S. at 350.

      Rainbow argues that the plaintiffs haven’t identified a common question

that can be resolved class-wide. The plaintiffs argue that their claims against

Rainbow present four categories of common questions appropriate for class

certification. They allege:

                                         4
   (1) Rainbow has engaged in reverse redlining in violation of the Fair
       Housing Act and Equal Credit Opportunity Act;
   (2) Rainbow is subject to Indiana landlord-tenant laws on safety and
       habitability, and its disclaimer of these duties on its form agreement is
       unlawful;
   (3) Rainbow deceives customers in violation of the Indiana Home Loan
       Practices Act; and
   (4) Rainbow is subject to and violates four provisions of the Truth in
       Lending Act.

The court addresses each category of claims in turn.

Reverse Redlining Claim

      The plaintiffs’ complaint alleges that Rainbow’s rent to buy program is

discriminatory against and has a disparate impact on racial minorities in

violation of the Fair Housing Act and Equal Credit Opportunity Act – a claim

commonly known as reverse redlining.

      Redlining, or excluding a person from renting or purchasing a dwelling on

the basis of his membership in a protected class, is unlawful under the Fair

Housing Act and Equal Credit Opportunity Act. The Fair Housing Act prohibits

“discriminat[ing] against any person in the terms, conditions, or privileges of sale

or rental of a dwelling, or in the provision of services or facilities in connection

therewith, because of race, color, religion, sex, familial status, or national origin.”

42 U.S.C. § 3604(b). The Equal Credit Opportunity Act prohibits creditors from

“discriminat[ing] against any applicant, with respect to any aspect of a credit

transaction—on the basis of race, color, religion, national origin, sex or marital

status, or age.” 15 U.S.C. § 1691(a)(1). See also Texas Dep’t of Hous. & Cmty.

Affairs v. Inclusive Communities Project, Inc., 135 S. Ct. 2507, 2521-2522 (2015)

(The Fair Housing Act was enacted to address discriminatory practices

                                          5
“includ[ing] zoning laws and other housing restrictions that function unfairly to

exclude   minorities   from   certain   neighborhoods     without   any    sufficient

justification.”); Halprin v. Prairie Single Family Homes of Dearborn Park Ass’n,

388 F.3d 327, 328 (7th Cir. 2004) (“The language [of 42 U.S.C. § 3604] indicates

concern with activities, such as redlining, that prevent people from acquiring

property.”).

      Similarly, the Fair Housing Act prohibits extending credit to a protected

class of people on terms less favorable than those offered to people outside of the

protected class, which the plaintiffs refer to as reverse redlining. Stevens v. Hous.

Auth. of S. Bend, Indiana, 663 F.3d 300, 310 (7th Cir. 2011) (“[42 U.S.C.] Section

3604(b) applies to discrimination linked to any terms, conditions, or privileges

that accompanied or were related to a plaintiff's acquisition of her property.”);

see also Cty. of Cook v. Wells Fargo & Co., 115 F. Supp. 3d 909, 919 (N.D. Ill.

2015) (“Reverse redlining, by definition, is ‘discriminat[ion] against any person…

in the terms or conditions of [a mortgage loan] because of’ a protected trait.”)

(quoting 42 U.S.C. § 3605(a)) (ellipsis in original). To bring a claim of

discrimination under the Fair Housing Act or the Equal Credit Opportunity Act,

a plaintiff must prove that the defendants’ conduct has a disparate impact on

members of a protected class or that the defendants had a discriminatory intent.

Estate of Davis v. Wells Fargo Bank, 633 F.3d 529, 539 (7th Cir. 2011); Bloch v.

Frischholz, 587 F.3d 771, 784 (7th Cir. 2009).

      Rainbow argues that its program isn’t predatory, and that because the

condition of each rent to buy home at the time of sale varies, this claim can’t be

                                         6
answered class wide. The court won’t address Rainbow’s arguments that its

program isn’t predatory at this stage. Amgen Inc. v. Connecticut Ret. Plans & Tr.

Funds, 568 U.S. 455, 466 (2013) (at the class certification stage, the court only

considers the merits of a claim to the extent necessary to determine whether the

claim meets Rule 23’s requirements). The plaintiffs’ reverse redlining claim can

be resolved without analyzing the condition of individual rent to buy homes.

Whether Rainbow’s program is discriminatory or has a disparate impact in

violation of the Fair Housing Act and the Equal Credit Opportunity Act is a

question that can be answered as to all plaintiffs at once. Accordingly, this claim

raises a common question.

Habitability Claim

      The plaintiffs next argue that Rainbow is subject to Indiana law on the

conditions of rental premises and unlawfully disclaims its responsibilities to

deliver rental premises “in a safe, clean, and habitable condition” in compliance

with health and housing codes and with its utilities “in good and safe working

condition” on its rent to buy program contract. Ind. Code § 32-31-8-5(1), (2), (4);

[Doc. No. 140-1, p. 3, 9]. The plaintiffs contend that this is a common question

because Rainbow disavows these responsibilities as to every customer on its

program contract. Rainbow argues again that to resolve this claim, the court

would have to consider the condition of each rent to buy home, and such

individualized review would defeat commonality.

      The plaintiffs seek declaratory relief under Section 32-31-8-5 and

individual relief under Section 32-31-8-6. Their claim for declaratory relief

                                        7
stating that this state law provision applies to Rainbow is a common question

because it can be answered as to all plaintiffs at once. But their claim for

individual relief isn’t common. A tenant must give the landlord notice of his

noncompliance with the law and a reasonable amount of time to make repairs

before he may bring a claim for damages. Ind. Code § 32-31-8-6(b). The court

would need to conduct extensive fact-finding to see whether each class member

met the notice and time requirements before it could allow the plaintiffs to

proceed on their damages claims. That fact-specific inquiry defeats commonality

because it wouldn’t provide answers common to the class as a whole. See Wal-

Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011).

Indiana Home Loan Practices Claim

      The plaintiffs’ third claim is that Rainbow has engaged in deceptive acts in

violation of the Indiana Home Loan Practices Act, which prohibits “engag[ing] in

a deceptive act in connection with a mortgage transaction or a real estate

transaction.” Ind. Code § 24-9-3-7(c)(3). A person commits a deceptive act when

he knowingly or intentionally “makes a material misrepresentation” or “conceals

material information regarding the terms or conditions of the transaction.” Ind.

Code § 24-9-2-7(a)(1).

      The plaintiffs raise four issues under the Home Loan Practices Act. First,

they argue that Rainbow deceives customers by failing to share the rent to buy

program’s success rate with them. Next, they argue that Rainbow misrepresents

what it knows about its homes on the Sellers’ Residential Real Estate Disclosure,

an Indiana state form Rainbow provides to its customers that describes their

                                        8
home’s condition. Third, the plaintiffs contend that Rainbow’s standard contract

terms are confusing, contradictory, and reviewed quickly at the time of signing,

so customers don’t understand major provisions, such as the fact that they can

be evicted from their homes. Finally, the plaintiffs challenge the provision of

Rainbow’s rent to buy purchase agreement that says, “Buyer acknowledges that

he/she is receiving a substantial discount in purchase price, monthly payment,

and down payment in consideration for repairing and maintaining property.”

[Doc. No. 140-1 p. 9]. The plaintiffs allege that this provision is deceptive because

the homes are actually sold above market value.

      The plaintiffs argue that these claims are common questions because

Rainbow unlawfully deceives all of its customers in these four ways. Rainbow

responds to these claims substantively, arguing that the deception that the

plaintiffs allege doesn’t exist.

      The plaintiffs’ claim that Rainbow violates the Home Loan Practices Act by

failing to tell customers the program’s success rate is a common question

because by Rainbow’s own admission, it never tells customers the success rate.

[Doc. No. 148, p. 27]. Based on Rainbow’s representation that it never provides

this information, this claim can be resolved as to all class members at once, so

it’s a common question.

      The other three issues the plaintiffs raise under the Home Loan Practices

Act aren’t common questions. What Rainbow knew about each program home,

what it told the parties to each rent to buy contract, and what each customer

understood at the time of signing are fact-specific questions that the court can’t

                                         9
answer without conducting individual fact finding. Similarly, the value of each

home at the time of signing is a fact-specific issue. The court can’t resolve these

claims as to all plaintiffs at once, so they aren’t common questions.

Truth in Lending Act Claim

      In their fourth category of claims, the plaintiffs argue that Rainbow is a

mortgagor under the Truth in Lending Act and fails to meet four of the Act’s

requirements:

         (1)     Make a reasonable, good faith determination as to each
                 customer’s ability to repay the loan offered. 15 U.S.C. § 1639c(a);
                 12 C.F.R. § 1026.43(c);
         (2)     Require customers to receive pre-loan counseling. 15 U.S.C. §
                 1639(u); 12 C.F.R. § 1026.34(a)(5);
         (3)     Provide customers with statutory disclosures. 15 U.S.C.
                 §1639(a); 12 C.F.R. § 1026.32(c); and
         (4)     Provide customers with a written appraisal performed by a
                 licensed or certified appraiser. 15 U.S.C. § 1639h; 12 C.F.R. §
                 1026.35(c)(6).

They allege that these are common claims because Rainbow’s repayment

determination process is “virtually nonexistent” and Rainbow itself admits it

never fulfills the other three requirements. Rainbow responds only to the

plaintiffs’ claim that it doesn’t make repayment determinations, arguing that

repayment determinations are an inherently individual analysis, so that question

isn’t suitable for class resolution.

      Whether     Rainbow    is   required    to   and   fails   to   make   repayment

determinations under the Truth in Lending Act isn’t a common question.

Rainbow says that it requests information about customers’ finances during the

application process, [Doc. No. 148-2, p. 8], so individual fact-finding would be

required to determine whether its analysis was as to each customer was
                                         10
sufficient under the Act. This claim can’t be answered as to all plaintiffs at once,

and it isn’t common.

      The plaintiffs’ other three claims under the Truth in Lending Act are

common questions. In the defendants’ Responses to Requests for Admission,

Rainbow said it doesn’t require customers to provide certification of pre-loan

counseling; provide customers with statutory disclosures like those required

under the Truth in Lending Act; or provide customers with written appraisals.

[Doc. No. 139-58]. Because Rainbow represents that its actions under these

provisions are the same as to every program customer, these claims can be

resolved class wide.



                         Rule 23(b) Class Action Category

      After identifying common questions, the court must determine which form

of class action, if any, is appropriate under Rule 23(b). The plaintiffs seek

certification under 23(b)(2) or 23(b)(3). The court should “endeavor to select the

most appropriate subsection, not just the first linguistically applicable one in the

list.” Jefferson v. Ingersoll International Inc., 195 F.3d 894, 898 (7th Cir. 1999).

      A court can certify a class under Rule 23(b)(2) if “the party opposing the

class has acted or refused to act on grounds generally applicable to the class,

thereby making appropriate final injunctive relief or corresponding declaratory

relief with respect to the class as a whole.” Rule 23(b)(2) presumes that class

members’ interests are “cohesive and homogenous” and their claims can be

resolved class-wide, without fact-specific inquiries. A class can’t be certified

                                        11
under Rule 23(b)(2) if each member would be entitled to individual monetary

damages. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 360-361 (2011). But if

the class primarily seeks injunctive or declaratory relief and individual damages

are incidental to those other forms of relief, the class may be certified under Rule

23(b)(2). Incidental damages don’t depend “in any significant way on the

intangible, subjective differences of each class member’s circumstances” and

don’t have to be determined through individual hearings. Lemon v. Int’l Union of

Operating Engineers, Local No. 139, AFL-CIO, 216 F.3d 577, 581 (7th Cir. 2000)

(quoting Allison v. Citgo Petroleum Corp., 151 F.3d 402, 415 (5th Cir. 1998)).

      Rule 23(b)(3) allows class certification when (1) “questions of law or fact

common to class members predominate over any questions affecting only

individual members,” and (2) “a class action is superior to other available

methods for the fairly and efficiently adjudicating of the controversy.” Fed. R.

Civ. P. 23(b)(3). The court should consider: “the class members’ interests in

individually controlling the prosecution or defense of separate actions;” “the

extent and nature of any litigation concerning the controversy already begun by

or against class members;” “the desirability or undesirability of concentrating

the litigation of the claims in the particular forum;” “and the likely difficulties in

managing a class action.” Fed. R. Civ. P. 23(b)(3)(A)-(D). If a class is certified

under this provision, members must receive notice of the action and the

opportunity to opt out of the class proceeding. Fed. R. Civ. P. 23(c)(2). These

requirements are designed to protect class members’ Due Process rights in




                                         12
claims for money damages. See Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,

362-363 (2011).

      The plaintiffs seek declaratory and injunctive relief and ask the court to

enjoin Rainbow from future violations of the laws under which they bring their

claims. These claims for relief are suitable for certification under Rule 23(b)(2)

because they would provide relief to the class as a whole. On their own, they are

also suitable for certification under Rule 23(b)(3) because adjudicating them in

a class action would be a superior method for resolving the plaintiffs’ claims.

      But the plaintiffs also seek actual, compensatory, and consequential

damages. All of their claims for actual, compensatory, and consequential

damages would require individual calculations, with one exception. They make

a claim for class-wide statutory damages under the Truth in Lending Act, 15

U.S.C. § 1640(a)(2)(B). Damages under that provision would flow directly to class

members without individual calculations.

      Because those claims require individual damages calculations (with the

exception of the claim under Section 1640(a)(2)(B)), they can’t be certified under

Rule 23(b)(2). The damage claims wouldn’t be incidental to the claims for

injunctive or declaratory relief. Lemon v. Int’l Union of Operating Engineers,

Local No. 139, AFL-CIO, 216 F.3d 577, 581 (7th Cir. 2000). Similarly, those

claims aren’t suitable for certification under Rule 23(b)(3) because questions

common to the class wouldn’t predominate over the claims for individual

damages. Comcast Corp. v. Behrend, 569 U.S. 27, 34 (2013) (“Questions of




                                       13
individual damage calculations will inevitably overwhelm questions common to

the class.”). The plaintiffs’ claims can’t all be certified under 23(b)(2) or 23(b)(3).

      The court has another option. It can exercise its authority to certify claims

that are appropriate for class resolution and leave others, such as those for

individual damages, to be resolved in separate proceedings. Under Fed. R. Civ.

P. 23(c)(4), the court can maintain a class action “with respect to particular

issues,” certifying only those claims suitable for class resolution. See

McReynolds v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 672 F.3d 482, 491

(7th Cir. 2012) (finding that the plaintiffs’ claims for injunctive relief could be

certified under Rule 23(b)(2) and 23(c)(4), and if the class won on those claims,

its members could pursue damages claims in individual trials). By exercising its

authority to certify “particular issues,” the court can resolve common claims as

to all class members at once and promote judicial economy. Id.; Phillips v. Sheriff

of Cook Cty., 828 F.3d 541, 552 (7th Cir. 2016).

      Under Rules 23(b)(2) and 23(c)(4), the court can certify the plaintiffs’ claims

seeking declaratory and injunctive relief; an order enjoining Rainbow from future

violations of the specified laws; and statutory class damages under 15 U.S.C. §

1640(a)(2)(B). The court won’t certify claims for individual actual, compensatory,

and consequential damages. Class members can bring those claims in individual

proceedings.

      A court shouldn’t certify a claim for class resolution under Rule 23(c)(4) if

repeated proceedings would lead to a more accurate resolution of class members’

claims or “[if] resisting a class action requires betting one’s company on a single

                                          14
jury verdict [and] a defendant may be forced to settle.” McReynolds v. Merrill

Lynch, 672 F.3d at 491. The claims the court is certifying don’t pose a risk of

inaccurate resolution. Further, the only claim for money damages is the class

claim under the Truth in Lending Act, so there isn’t a significant risk that

Rainbow will be forced to settle.



                                    Class Definition

      The plaintiffs seek certification of a class of all people who “entered a [rent

to buy] agreement with Rainbow for a residential property since the beginning of

2009, excluding those who successfully paid off their agreement.” The

defendants argue that this definition is insufficient because it doesn’t account

for the differences between claims of customers who are racial minorities and

customers who aren’t. The race of the plaintiffs is irrelevant to the common

questions identified, so the court is satisfied with the plaintiffs’ definition.

      The plaintiffs also seek certification of three subclasses with identical

definitions but different years based on the statutes of limitations for three of

their claims. The statute of limitations on a claim is an affirmative defense, and

a class can’t be defined on whether a class member has a valid claim. See

Messner v. Northshore Univ. HealthSystem, 669 F.3d 802, 825 (7th Cir. 2012).

Accordingly, the court won’t consider certification of the three proposed

subclasses.




                                          15
                                 III. CONCLUSION

      Based on the foregoing, the court certifies a class of all people who entered

a rent to buy agreement with Rainbow for a residential property since the

beginning of 2009, excluding those who successfully paid off their agreement.

The court certifies the following common questions for class resolution:

      (1) Whether the defendants have engaged in discrimination in violation of

         the Fair Housing Act and the Equal Credit Opportunity Act;

      (2) Whether the defendants are subject to and have violated Ind. Code §

         32-31-8-5;

      (3) Whether the defendants deceived customers as to the likelihood that

         they’ll become homeowners under the Indiana Home Loan Practices

         Act;

      (4) Whether the defendants are subject to the Truth in Lending Act and

         failed to meet its pre-loan counseling, statutory disclosure, and

         appraisal requirements; and

      (5) Whether the plaintiffs are entitled to an award of class damages under

         the Fair Housing Act.

The court designates the five named plaintiffs, Mary Kamano, Norma Tejeda,

Cordell Spencer, Maria Gaspar, and Franklin Paz, as the class representatives,

and their counsel as class counsel.




                                       16
      Accordingly, the court GRANTS IN PART the plaintiffs’ motion to certify

class [Doc. No. 138] and DENIES as moot their motion to supplement their

motion to certify class [Doc. No. 166].

      SO ORDERED.

      ENTERED: March 27, 2020

                                                /s/ Robert L. Miller, Jr.
                                               Judge, United States District Court

Distribution: All Electronically Registered Counsel of Record




                                          17
